UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERTCA
20cr52-5 (DLC)
-y-
ORDER

 

TIMOTHY WALLACE,
Defendant.
DENISE COTE, District Judge:

On May 12, 2021, defense counsel informed the Court that
the defendant prefers that the May 20 change of plea occur via
videoconference as opposed to in person, or by telephone if a
videoconference is not available. The Court has been informed
that it is not possible to arrange a videoconference with the
defendant on that day or on any date near May 20. Accordingly,
it is hereby

ORDERED that the proceeding is rescheduled for May 20, 2021
at 12:00 PM and shall take place by telephone. The dial-in
credentials for the telephone conference are the following:

Dial-in: 888-363-4749
Access code: 4324948

 
TT IS FURTHER ORDERED that the parties shall use a landline
if one is available.

Dated: New York, New York
May 13, 2021
Ll
enise Cote
United Stlates District Judge

 
